This action was brought on a bond executed jointly and severally by the defendant and one Charles Shepard. The bond was for the penal sum of $500. It appears that the plaintiff had been accustomed to send goods of its manufacture to Charles Shepard on credit. Shepard sold the goods and, as it was convenient for him, sent to the plaintiff cash, notes or other bills receivable, in payment; and an account was kept. The plaintiff charged to Mr. Shepard the goods sent to him, and credited him with the payments he made. The condition of the bond was that the obligors should "well and truly pay or cause to be paid, any and every indebtedness or liability now existing, or which may hereafter in any manner exist or be incurred on the part of the said Charles Shepard to the plaintiff, or its assigns," and mentioned substantially all the forms in which a liability could exist or be incurred.
The complaint alleged the execution and delivery of the bond, and attached it as an exhibit thereto. It also averred that Shepard had incurred indebtedness to the plaintiff to *Page 183 
the amount of $1,335.75 as set forth in a bill of particulars, and that neither said Shepard nor the defendant had paid the same. The plaintiff claimed $650 damages.
The answer was in two defenses. The first admitted the execution and delivery of the bond, and averred that all the indebtedness that Shepard had incurred to the plaintiff had been paid and discharged. The second defense, as amended, was this: "2. On the day of November, 1893, said bond was cancelled, and said bond was by the plaintiff surrendered and delivered to the defendant in full discharge of all obligations thereunder. 3. After the surrender to the defendant of said bond, as stated in the preceding paragraph, the defendant redelivered said bond to the plaintiff, upon the express condition orally agreed to between them, that the principal therein, said Charles Shepard, should be continued in the same business relation to the plaintiff as theretofore, to wit: should conduct an agency for the plaintiff, by purchasing of it such sewing machines as he might be able to again sell to customers within a certain territory. 4. In fact, said Shepard was not thereafter continued in that business relation, but new and different business relations were established between the plaintiff and Shepard, in that thereafter the plaintiff did not sell machines to said Shepard at all, but instead of so doing, consigned said machines to him as their agent, retaining the title in said machines until the same were delivered to customers. 5. The defendant upon learning of such changed business relationship, notified the plaintiff that he would not be holden therefor." The plaintiff denied this defense.
The court found the issue for the defendant and for the defendant to recover his costs; and the plaintiff appealed.
There is quite an extended finding of facts, only a very brief mention of which is now necessary. It is found that the bond was executed and delivered at its date; that the plaintiff and Shepard carried on business according to the existing arrangement until the 23d day of November, 1893; that on that day there was a meeting between Shepard, the defendant, and one Tupper who represented the plaintiff, *Page 184 
and certain negotiations, transfers and agreements were then made, from which the court finds that the defendant was released from all obligations under said bond. The court also finds that on the same day, at the same meeting and before these parties had separated, other agreements were entered into by which the defendant agreed that the obligations of the bond should again become binding upon him, and the parties be re-instated in their former relations upon certain conditions; being the conditions that are set forth in the defendant's second defense. The court finds that these conditions have not been complied with. The finding also shows that the bond was in fact never surrendered; that it has at all times been in the possession of the plaintiff; and that Mr. Shepard and the plaintiff have ever since that day continued to carry on business, but, as the defendant claims and as the court finds, not as a purchaser, but as a consignee of its goods.
This case turns on a single point: Are the conditions set forth in the defendant's second defense conditions precedent, so that the bond did not again become binding on the defendant until they were performed; or are they provisions of a different character? The parties have argued the case before us, and the trial court seems to have treated it, as though it was a case of conditional delivery of the bond; as if the bond was redelivered to the plaintiff upon the oral condition that it should not again become operative unless the conditions set forth should be complied with.
No rule of law can be better established than that oral testimony cannot be received to vary or add to a writing; nor can any oral agreement on the same matter, made prior to or contemporaneously with a written one, however clearly proved, be allowed to change or modify the written one,Shore v. Wilson, 9 Cl.  Fin. 355, 525. There may be a separate oral agreement constituting a condition precedent to the attaching of any obligation under a written contract. Such an oral agreement may be proved; because its existence does not vary or contradict the terms of the writing.
But under the claim of showing a condition of this kind *Page 185 
it is sometimes sought to change the writing itself. It seems to us that the terms of the second defense, while in the form of conditions precedent, are, in effect, not conditions precedent, but conditions subsequent. The bond was given to protect the plaintiff in the carrying on of a business with Mr. Shepard; and the terms of the bond provide with some care how that business shall be carried on. The second defense sets up in the form of conditions, things that cannot be determined before the purposes for which the bond was given began, but only after those purposes have been completed, or at the least have been pursued for a time. Whether or not Mr. Shepard had been "continued" in a business in a certain way, cannot be determined before the business is begun, but only after the business has been going on for some time. The provisions of the second defense do not express a condition precedent, but a condition subsequent. They do not express anything that is to be done before the business begins, but stipulate how it shall be carried on after it has been begun; and in this respect they set up something that is variant from the terms of the bond. In finding these proved and in sustaining this defense, the court established an oral contract contradictory to the written one. This was error. Such a contract was legally immaterial, and even if proved, was no defense to the bond. Beard v. Boylan,59 Conn. 181; Allen v. Rundle, 50 id. 9; Burns v. Scott, 117 U.S. 582;Burns  Smith Lumber Co. v. Doyle, 71 Conn. 742. The so-called condition upon which the bond was said to be redelivered, being one that the law will not allow, the redelivery was absolute and the court should have so held.
   There is error and a new trial is granted.
In this opinion BALDWIN and HALL, Js., concurred.